[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Goncalves v. Mahoning Cty. Bd. of Elections, Slip Opinion No. 2015-Ohio-3777.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3777
   THE STATE EX REL. GONCALVES ET AL. v. MAHONING COUNTY BOARD OF
                                   ELECTIONS ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as State ex rel. Goncalves v. Mahoning Cty. Bd. of Elections,
                         Slip Opinion No. 2015-Ohio-3777.]
Cause dismissed as moot.
(No. 2015-1475—Submitted September 15, 2015—Decided September 18, 2015.)
                                     IN MANDAMUS.
                                 __________________
        {¶ 1} Relators, Valeria E. Goncalves, Mary C. Khumprakob, Edson A.
Knight, Heidi Jo Kroeck, Young Tensley, and Hattie W. Wilkins, seek a writ of
mandamus to compel respondents, the Mahoning County Board of Elections, its
board members David Betras, Mark Munroe, Robert Wasko, and Tracey
Winbush, and Ohio Secretary of State Jon Husted, to certify a proposed charter
amendment to appear on the November ballot.
                            SUPREME COURT OF OHIO




       {¶ 2} Our holding in State ex rel. Youngstown v. Mahoning Cty. Bd. of
Elections, _____ Ohio St.3d _____, 2015-Ohio-3761, ___ N.E.3d ___, renders
this petition moot.
                                                                Cause dismissed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             __________________
       James Kinsman and Terry J. Lodge, for relators.
       Vorys, Sater, Seymour & Pease, L.L.P., Lisa Babish Forbes, Kyle S.
Baird, Aaron M. Williams, John K. Keller, and Peter A. Lusenhop, for
respondents the Mahoning County Board of Elections and its members.
       Michael DeWine, Attorney General, and Nicole M. Koppitch and Tiffany
L. Carwile, Assistant Attorneys General, for respondent Ohio Secretary of State
Jon Husted.
       Porter, Wright, Morris & Arthur, L.L.P., L. Bradfield Hughes, Kathleen
M. Trafford, and Kevin J. Kelley, urging denial of the writ for amici curiae the
Ohio Chamber of Commerce, Affiliated Construction Trades of Ohio, and the
American Petroleum Institute.
       Black, McCuskey, Souers & Arbaugh, L.P.A., Randolph L. Snow, James
M. Wherley Jr., and Whitney L. Willits, urging denial of the writ for amici curiae
the Ohio Oil and Gas Association, the Ohio Gas Association, and 17 Local
Unions.
       Black, McCuskey, Souers & Arbaugh, L.P.A., Randolph L. Snow, James
M. Wherley Jr., and Whitney L. Willits, urging denial of the writ for amicus
curiae Youngstown/Warren Regional Chamber.
                             __________________




                                        2